Citation Nr: 9902919	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar disc disorder at L5-S1, postoperative, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September1972.

This case initially came before the Board of Veterans 
Appeals on appeal from a July 1992 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for  residuals of a lumbar disc disorder 
at L5-S1, postoperative

In April 1995, the Board remanded this case to the RO for 
additional development of the issue.  In a February 1996 
rating decision, the RO increased the evaluation of the 
lumbar disc disorder to 40 percent disabling.  The veteran 
provided notice of continued disagreement with the ROs 
evaluation of his service-connected lumbar disc disorder.  
The case is now returned to the Board for further 
consideration.

The Board notes that the accredited representative has raised 
the issue of entitlement to total rating based on individual 
unemployability due to service-connected disabilities.  
However, this issue has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The low back disorder, characterized as residuals of a 
lumbar disc disorder at L5-S1, postoperative, is manifested 
by findings of limitation of motion and pain on straight leg 
raising; but without objective clinical findings of 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc.  

3.  Symptoms consistent with pronounced intervertebral disc 
syndrome are not demonstrated.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
lumbar disc disorder at L5-S1, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 
4, including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a 
, Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veterans claim is well 
grounded within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Service medical records reflect that 
the veteran was  treated in January 1970 for low back pain 
with evidence of nerve root pressure.  He continued to have 
back problems throughout service, and was placed on limited 
duty in June 1972.  His separation examination of August 1972 
revealed that he wore a back brace and was still on P2 L3T 
profile for chronic low back pain.

The veteran continued to have problems with his low back, as 
noted in VA examinations of October 1972, which diagnosed 
possible discogenic disease and recommended an orthopedic 
evaluation, and the January 1973 VA orthopedic evaluation 
which diagnosed lumbosacral strain, chronic, moderate.  

By rating decision of March 1973, the RO granted service 
connection for a back disability, classified as lumbosacral 
strain, which was evaluated as 20 percent disabling under 
Diagnostic Code (DC) 5295.

In July 1977 the veteran was hospitalized for acute back 
strain with possible central lower lumbar disc protrusion.  
In July 1978, he underwent a laminectomy surgery to correct a 
large defect at the L5-S1 level on the right.  

In a January 1981 rating decision, the RO assigned a 
temporary total disability evaluation from July 1980 to 
October 1980, then continued to evaluate the disorder as 20 
percent disabling, now under DC 5293.  The RO continued to 
evaluate the veterans back disorder as 20 percent disabling 
in subsequent rating decisions, including the 1992 rating 
decision which was appealed.

Private treatment records dates from 1991 revealed treatment 
for persistent back problems and magnetic resonance imaging 
(MRI) findings from September 1991 revealing mild diffuse 
bulging of the annulus fibrosis at L4-5 and some slight 
effacement of the thecal sac.  In October 1991, his initial 
visit revealed complaints of low back pain radiating into the 
lower extremities bilaterally.  The diagnosis was chronic low 
back pain, secondary to failed back surgery syndrome.  The 
veteran was placed on epidural shot treatments from October 
through November 1991 and e-stim treatments through December 
1991.
 
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Pursuant to the Boards April 1995 remand, medical records 
documenting recent treatment for the back problems were 
obtained by the RO, including duplicates of treatment records 
from 1991.  

VA treatment records from 1993 through 1995 primarily 
involved treatment for unrelated problems, although he was 
seen for low back pain in February 1993 and August 1993.  In 
February 1994 the back pain was said to be increasing.  In 
February 1995 he was assessed with chronic low back pain.  

The report from the VA examination conducted in June 1995, in 
accordance with the remand, revealed a history of the 1980 
back surgery with continued symptoms and treatment at the 
pain clinic.  The veteran was said to have been followed up 
at the neck and back clinic and is seen about every six 
months or so.  Complaints included chronic back pain, and 
overall he had good and bad days, but that the pain was 
always present to some degree.  He complained of difficulty 
sleeping secondary to pain.  Activities such as bending, 
lifting as well as prolonged sitting, standing or walking 
were said to exacerbate the pain.  The pain was described as 
radiating down the back into the right leg all the way to the 
foot, and down the left leg to about the knee.  The pain was 
described as more severe and occurred more frequently in the 
right leg.  Medications taken for his back were said to 
include Tylenol, aspirin, methocarbamol and an unknown 
medication.  

Findings on physical examination included the veteran walking 
with a trace limp.  He was able to stand erect.  A well-
healed surgical scar in the midline of the lower back region 
was noted.  No spasm was noted, but he did have mild 
tenderness to palpation over the midline of the lower back 
region.  Range of motion of the lumbar spine was 55 degrees 
of flexion and 5 degrees of extension.  He had increased pain 
on extremes of motion.  On sitting and straight leg raising, 
he had complaints of back pain on raising either leg, 
slightly more painful with the left.  He was able to slowly 
squat and arise again.  Reflexes were 2+ at the knees and 1-
2+ at the ankles.  There were subjective complaints of 
generalized decreased sensation to pinprick over both feet.  
He had 2+ posterior tibial pulse bilaterally.  The impression 
rendered was chronic lumbar syndrome, status post lumbar 
diskectomy.

A VA X-ray report from June 1995 showed evidence of 
degenerative disc disease at L5-S1; significant narrowing of 
the disc space at that level; and small anterior and 
posterior osteophytes at this level.  Height of the remaining 
vertebra and intervertebral space was well preserved.  There 
was evidence of renal calculus on the right side.  

In a February 1996 rating decision, the RO increased the 
evaluation of the lumbar disc disorder to 40 percent 
disabling, under DC 5293-5292.  To the extent that a 40 
percent evaluation is the maximum evaluation allowable, for 
severe limitation of motion under the DC 5292, there is no 
need to discuss whether limitation of motion has been 
sufficiently addressed in the June 1995 VA examination. 

Under DC 5293, intervertebral disc syndrome, a 60 percent 
evaluation is warranted where it is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation is warranted for severe recurring attacks, 
with intermittent relief.  Id.

Upon review of the evidence, the Board finds that an 
increased evaluation above 40 percent is not warranted.  A 60 
percent evaluation contemplates pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings referable to the site of the diseased disc, with 
little intermittent relief.  The findings of the most recent 
examination reveal findings of functional limitation of 
motion due to pain, which is already contemplated in the 
current 40 percent evaluation.  However, no findings of 
muscle spasm, neurological involvement to encompass absent 
ankle jerk, or other such findings are present.  The 
diagnosis of chronic lumbar syndrome, status post lumbar 
diskectomy, absent other significant pathology, further 
indicates that a 60 percent rating under DC 5293 would not be 
warranted.  The veterans symptoms, while severe, do appear 
to exhibit intermittent relief, as contemplated by the 
current 40 percent evaluation.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VAs Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case, for the 
foregoing reasons and bases, the evidence is against the 
claim for an increased rating and, thus, there is no doubt to 
be resolved.  


ORDER

An increased rating for residuals of a lumbar disc disorder 
at L5-S1, postoperative, is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
